Citation Nr: 1440124	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-11 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee injury.

3.  Entitlement to service connection for diabetes.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depression. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2013, the Veteran presented sworn testimony during a video conference hearing in Waco, Texas, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran filed his original claim of entitlement to service connection for PTSD and depression.  Although not expressly claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him.).  Accordingly, the issues have been recharacterized above.

At the Veteran's Board hearing, the Veteran, through his representative, indicated that he suffered a traumatic brain injury (TBI) as a result of his in-service motor vehicle accident (MVA).  The issue of entitlement to service connection for residuals of a TBI been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and/or depression, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeals for service connection for hypertension, a right knee injury, and diabetes.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issues of entitlement to service connection for hypertension, a right knee injury, and diabetes by the Veteran have been met and the appeals are withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  

The Veteran perfected his appeals of an August 2009 rating decision that denied service connection for hypertension, a right knee injury, and diabetes.  At his June 2013 Board hearing, the Veteran indicated on the record that he wished to withdraw his appeal for these claims.  His withdrawal was effective immediate upon receipt at the Board hearing.  38 C.F.R. § 20.204(b)(3) (2013).  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.


ORDER

The appeal for service connection for hypertension is dismissed.

The appeal for service connection for a right knee injury is dismissed.

The appeal for service connection for diabetes is dismissed.


REMAND

The Veteran was afforded a VA examination to address the nature and etiology of his claimed psychiatric disorder(s) in May 2010.  The examiner diagnosed the Veteran with major depressive disorder (MDD) and anxiety disorder NOS and concluded that he did not have PTSD.  In determining that he did not have PTSD, she relied on a lack of avoidance/numbing symptoms.  However, she failed to consider his history/reports of avoiding night driving and social isolation.  See e.g., report of psychological assessment dated July 2009.  As such, this claim must be remanded for an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ shall obtain an addendum opinion from the May 2010 VA examiner, if possible.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.  

The examiner should review the newly associated Social Security Administration and updated VA treatment records.  S/he should state whether it is as likely as not (a 50 percent probability or greater) that the Veteran currently has PTSD or another psychiatric disorder that had its onset in service or is otherwise etiologically related to his active service, including the in-service MVA.  In determining whether the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specifically comment on the Veteran's report of avoiding night driving and social isolation.  The examiner should also reconcile his or her opinion, if needed, with the VA treatment records indicating that the Veteran has PTSD related to his in-service MVA.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above actions, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and/or depression, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


